Citation Nr: 0007693	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death including as secondary to tobacco use in 
service, or as secondary to nicotine dependence arising in 
service.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  The veteran died in December 1992.  The 
appellant is his widow.  

The current appeal arises from that January 1998 RO decision 
denying the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, including 
based on smoking resulting from service.  The appellant 
submitted a notice of disagreement with that decision in 
March 1998.  In that notice of disagreement, she contended 
that the veteran's death was caused by smoking to which he 
had become addicted while in active service.  The appellant's 
claim was thereafter developed including based on death 
caused by smoking in service, and death caused by smoking 
resulting from nicotine dependence developed in service.  The 
denial of the appellant's claim, including on these bases, 
was covered in a Statement of the Case issued in April 1998, 
and, following the appellant's perfection of her appeal in 
April 1998, by Supplemental Statements of the Case issued 
September 1998 and June 1999. 

In the course of appeal, on December 15, 1999, the appellant 
testified before the undersigned Board member in Washington, 
D.C.  A transcript of that hearing is included in the claims 
folder.  At that hearing, pursuant to the appellant's 
request, the undersigned Board member granted the appellant a 
sixty-day extension, from the date of that hearing, prior to 
Board consideration of the appeal, to afford the appellant 
adequate opportunity to submitted additional evidence.  That 
sixty-day period has elapsed.  

In December 1995 the appellant was provided a Statement of 
the Case covering the issue of entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  There was no appeal of that Statement of 
the Case.  

A June 1995 rating action denied the appellant entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of back surgery based on VA 
hospitalization and surgery in 1958.  There was no notice of 
disagreement filed with this determination.  


REMAND

The cause of the veteran's death is shown by the death 
certificate to be cardiorespiratory arrest.  Other 
significant conditions contributing to death are  reported on 
the death certificate to be chronic obstructive pulmonary 
disease, emphysema, and cor pulmonale.  The appellant 
reported at the December 1999 Board hearing that an autopsy 
was not performed.  

The veteran died at the Warren Memorial hospital.  The 
terminal hospital clinical report contains diagnoses 
compatible with the disorders noted on the death certificate 
to have caused and contributed to death.  The veteran's 
chronic obstructive pulmonary disease was noted to be 
secondary to tobacco abuse.  

The service medical records reveal no clinical documentation 
of a chronic respiratory disorder or of any other disorder 
associated with the use of tobacco.  

In a December 1997 submission, the appellant listed the 
following medical facilities and dates of treatment post 
service for the veteran's chronic obstructive pulmonary 
disease (COPD) and emphysema:  1)  VA medical center (VAMC), 
Martinsburg, West Virginia, in 1957; 2)  Mayo Clinic, 
Rochester, Minnesota, in 1985; 3)  W. Kerns, M.D., Front 
Royal, Virginia, in 1985;  4)  an orthopedics clinic in 
Washington, D.C., from 1982 to 1985;  5)  F. Bradd, M.D., 
Front Royal, Virginia, in 1989;  6)  B. F. Lewis, M.D., 
Winchester, Virginia, in 1992;  7)Winchester Medical Center, 
Winchester, Virginia, in 1992;  and 8)  Warren Memorial 
Hospital, Front Royal, Virginia, in 1992.  A careful review 
of the claims folder informs as follows: 

1)  The Martinsburg VAMC hospitalizations and 
treatments in the 1950's as reflected in the 
claims folder were in 1958, not 1957, and were 
substantially for the veteran's back disorder.  
All available records from the Martinsburg VAMC 
from those 1958 treatments and hospitalizations 
have already been associated with the claims 
folder.

2)  through 6)  Records from the Mayo Clinic, 
Rochester, Minnesota, in 1985; from W. Kerns, 
M.D., Front Royal Virginia, in 1985; from an 
orthopedics clinic in Washington, D.C., from 1982 
to 1985; from F. Bradd, M.D., Front Royal, 
Virginia, in 1989; and from B. F. Lewis, M.D., 
Winchester, Virginia, have not been obtained. 

7)  Records from the Winchester Medical Center, 
Winchester, Virginia, in 1992, were obtained and 
associated with the claims folder.  

8)  Records from Warren Memorial Hospital, Front 
Royal, Virginia, in 1992, were obtained and 
associated with the claims folder.  

Accordingly, the RO should request that the appellant 
identify the name and address of the Washington, D.C., 
orthopedic clinic where the veteran was treated from 1982 to 
1985.  Thereafter, the RO should attempt to obtain the 
relevant records as listed in items 2) through 6), above.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

In an August 1991 the veteran submitted to the RO a request 
to reopen a claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 (then 38 U.S.C. § 351).   In that 
submission the veteran informed that in February 1982 he had 
sought Social Security Administration (SSA) benefits related 
to his disability and inability to perform gainful work.  He 
further informed that he had not received Social Security 
benefits until 1986.  It seems likely that a Social Security 
disability determination was made.  The Court has held that 
where a veteran is in receipt of Social Security disability 
benefits, the medical records underlying that award are 
relevant to issues such as the one on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, medical records related 
to any Social Security disability determination must be 
obtained for association with the claims folder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant to 
provide the name and address of the 
orthopedics clinic in Washington, D.C., 
where the veteran was reportedly treated 
from 1982 to 1985.  Her response should 
include an authorization to obtain such 
records.  The RO should then obtain such 
records and they should be associated 
with the claims folder.  

2.  The RO should obtain appropriate 
authorizations and releases from the 
appellant, and should thereafter obtain 
all available medical records from the 
veteran's treatment or hospitalization 
with the Mayo Clinic, Rochester, 
Minnesota, in 1985; W. Kerns, M.D., 
Front Royal Virginia, in 1985; F. Bradd, 
M.D., Front Royal, Virginia, in 1989; 
and B. F. Lewis, M.D., Winchester, 
Virginia.  All records and responses 
obtained should be associated with the 
claims folder.  

3.  The RO should also obtain and 
associate with the claims file the 
Social Security Administration 
determination awarding the veteran 
disability benefits, and the medical 
records underlying that determination. 

4.  Thereafter, the RO should 
readjudicate the appealed claim.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


